Appeal by the defendant from a judgment of the Supreme Court, Kings County (Juviler, J.), rendered November 2, 1987, convicting him of attempted murder in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contentions are unpreserved for appellate review, as he failed to move to withdraw his plea or to raise these issues in the court of first instance (see, People v Pellegrino, 60 NY2d 636; People v Dritto, 178 AD2d 428; People v Aloisi, 177 AD2d 491). In any event, the defendant’s contentions provide no basis for relieving him of the terms of his plea.
The record does not support the defendant’s claim that he was misled by the court as to his potential prosecution for murder in the second degree following his conviction of attempted murder in the second degree, in the event the victim subsequently died (see, CPL 40.20 [2] [d]; Diaz v United States, 223 US 442; People v Rivera, 60 NY2d 110). Moreover, the court correctly advised the defendant of the maximum sentence he faced for attempted murder in the second degree (see, Penal Law § 70.06 [3] [b]; [4] [b]). We find that the sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are without merit. Bracken, J. P., Eiber, O’Brien and Pizzuto, JJ., concur.